Citation Nr: 0533315	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-01 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1997 and August 1997 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The veteran's case was 
remanded to the RO for additional development in October 
2003.  The case is again before the Board for appellate 
review.


FINDING OF FACT

The veteran has PTSD that is likely attributable to an event 
during his active military service.


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service medical records are negative for complaints or 
treatment for any psychiatric disorder.  The veteran's 
service personnel records reflect that he served in the 
Republic of Vietnam from November 1968 to November 1969.  His 
unit of assignment for his service in Vietnam was with the 
553rd Heavy Equipment Maintenance Company.  The veteran did 
not receive any awards that reflect combat service during his 
service in Vietnam.

Associated with the claims file is a psychological evaluation 
from Wellness Professional Counseling Associates dated in 
September 1996.  The veteran related that his stressor event 
occurred when he was driving night convoys during blackout 
conditions in the Republic of Vietnam.  He reported that 
there was a truck accident in which he was involved which 
killed a South Vietnamese soldier.  He related that the 
accident took the back of the head off the soldier who was 
two feet from him.  Another Vietnamese soldier picked up the 
dead man and confirmed that he was Vietnamese and then 
dropped him, which caused blood to spatter on the veteran.  
The examiner diagnosed the veteran with PTSD and major 
depression and assigned a global assessment of functioning 
(GAF) score of 35.

The veteran was afforded a VA examination in December 1996.  
He reported that his stressor event occurred when he was 
driving in a convoy and he hit a jeep in which a South 
Vietnamese soldier was riding.  He reported that he stepped 
out of the truck and saw that the back of the man's head had 
been knocked off.  Another Vietnamese soldier came to 
identify the individual and lifted the soldier's head off of 
the concrete and then let it fall onto the concrete.  The 
veteran related that he will never forget the sound of the 
head hitting the ground.  He also reported that he was a 
witness to a mortar attack during the TET offensive at Long 
Binh and saw three men get killed from a mortar shell 
explosion.  The examiner diagnosed the veteran with PTSD and 
sleep disorder secondary to PTSD and assigned a GAF score of 
60.  

The veteran submitted a stressor statement in April 1997 in 
which he related that he was involved in a jeep accident 
while driving in a night convoy in Vietnam, which resulted in 
the death of a South Vietnamese soldier.  He also reported 
that he witnessed the deaths of three American soldiers 
during the TET Offensive at Long Binh.

Also associated with the claims file is a psychological 
evaluation dated in July 1997 performed by Pontotoc County 
Association of Counselors.  The veteran related that his 
stressor event occurred when he was driving a truck during a 
blackout and hit a jeep killing a South Vietnamese soldier.  
He reported that the accident took the back of the head off 
of the soldier.  He recalled that another Vietnamese soldier 
came to the scene, picked up the dead soldier by the hair and 
then dropped his head, splattering blood all over the 
veteran.  The examiner diagnosed the veteran with PTSD and 
dysthymic disorder and assigned him a GAF score of 35.  

The veteran also submitted a psychological evaluation from 
Dr. R. Maxwell dated in May 1998.  The veteran related that 
his stressor event occurred when he was driving a five-ton 
tractor trailer in a night convoy.  He hit a jeep carrying a 
South Vietnamese soldier and the soldier was thrown from the 
jeep and caught between the wheel and the brake.  He reported 
that the accident took off half of the soldier's head.  He 
said that another Vietnamese soldier lifted the soldier up by 
the head to identify him and then dropped him back on the 
sidewalk which resulted in brain material splattering the 
veteran's pants and boot.  He also reported an incident in 
January or February 1969 during TET when 130 mortars and 
rockets hit his compound at Long Binh.  The veteran said that 
he witnessed three American soldiers being killed.  The 
examiner diagnosed the veteran with PTSD and severe anxiety 
and depression.  He was assigned a GAF score of 40.

Also associated with the claims file was a statement from D. 
Bacon, one of the veteran's fellow serviceman.  He reported 
that the veteran drove in convoys in Vietnam on several 
occasions.  He said that on one occasion the veteran was 
involved in an accident resulting in a fatality.  He stated 
that he was not with the veteran when the accident occurred 
but that he spoke to the veteran the night the fatality 
occurred and could verify that the veteran was upset and 
shaken.

Dr. Maxwell provided a second psychological evaluation dated 
in August 1998.  Dr. Maxwell reported that D. Bacon verified 
the veteran's claimed stressor event in which a South 
Vietnamese soldier was killed in a jeep accident.  Dr. 
Maxwell also related that the veteran reported another 
incident whereby his compound was hit by mortars and rockets 
in January or February 1969 during TET and the veteran 
witnessed three Americans get killed.  Dr. Maxwell again 
diagnosed the veteran with PTSD, severe depression, anxiety 
and dysthymic disorder.  He assigned the veteran a GAF score 
of 35.

Also associated with the claims file is a psychological 
evaluation from Mid-West Health Associates dated in February 
2002.  The veteran related that he was frequently under fire 
in Vietnam and witnessed people being wounded and killed.  
The examiner diagnosed the veteran with PTSD and generalized 
anxiety disorder.  

Outpatient treatment reports dated from July 1997 to 
September 2004 revealed that the veteran was diagnosed with 
PTSD, prescribed medication, and referred for psychotherapy.  

A June 2005 report from the service department verifies that 
the veteran's unit was the subject of mortar and rocket 
attacks in February 1969.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
disability to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  In addition, in cases involving personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2005).

The history provided by the veteran documented two specific 
stressors.  In his stressor statement and at his 
psychological examinations the veteran related that he was 
involved in a jeep accident resulting in the death of a South 
Vietnamese soldier.  A fellow serviceman submitted a lay 
statement indicating that he witnessed the veteran's state of 
anxiety the same day as the jeep accident.  Additionally, 
USASCRUR corroborated the veteran's experience in Vietnam 
during mortar and rocket attacks.  Accordingly, the Board 
finds that the stressors are corroborated.  See Pentecost v. 
Principi, 16 Vet. App. 124, 128-29 (2002); see also Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Furthermore, the veteran has been diagnosed with PTSD by 
several private examiners and a VA examiner.  The examiners 
related the veteran's diagnosis to the stressor events 
described above.  

Considering all the evidence of record, and according the 
veteran the benefit of the doubt, the Board finds that 
service connection is warranted.  In this regard, the Board 
notes that the evidence shows a diagnosis of PTSD, which 
meets the pertinent criteria.  In addition, as noted above, 
the in-service stressors related by the veteran, and relied 
upon by both VA and private examiners as a basis for the 
diagnosis, have been corroborated.  The Board consequently 
finds that the veteran has PTSD as a result of his military 
service.  An award of service connection is warranted.


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


